DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-005105, filed on 01/16/2017 was received with the present application.

Claim Objections

Claims 1, 5, and 7-8 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, lines 3, 4, 5, 11, 14, and 16, the limitation “the cylinder” should read “the tubular cylinder”.
In claim 1, lines 6, 9, 10, 14, and 16, the limitation “the plunger” should read “the tubular plunger”.
In claim 5, line 2, the limitation “the plunger” should read “the tubular
In claim 7, lines 2 and 3, the limitation “the cylinder” should read “the tubular cylinder”.
In claim 8, lines 2, the limitation “the cylinder” should read “the tubular cylinder”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 limitation “wherein the push-in-side flank has a flank angle larger than a flank angle of the protruding-side flank” (in lines 19-20) renders the claim vague and indefinite. The claim limitation does not specify how the flank angle of the push-in-side flank and the flank angle of the protruding-side flank are defined or oriented (in other words, relative to what feature of the claimed chain tensioner is the flank angle of the push-in-side flank and the flank angle of the protruding-side flank measured?). Thus, it is unclear what constitute the flank angle of the push-in-side flank and the flank angle of the protruding-side flank. Clarification by the applicant is required.

Claims 1 limitation “a chamfer configured to receive a bulge from the protruding-side flank during rolling” (in lines 25-27) renders the claim vague and indefinite. It unclear if said limitation is stating that the “bulge” is a structural feature of the chafer on the internal thread (in other words, is the bulge part of the chamfer?), or if said limitation simply reciting that the chamfer on the internal thread is capable of receiving a “bulge” in an instant a “bulge” is formed during a rolling process. Furthermore, it’s also unclear what is being referred to by “rolling”. Dose the “rolling” constitute the relative movement between the internal thread of the tubular plunger and the external thread of the screw rod as the claimed chain tensioner operates, or is it referring to the manufacturing process in which the internal thread (to include, the protruding-side flank, the push-in side flank, and/ or the thread top face) is constructed. Clarification by the applicant is required. 

Claims 2-16 depends from claim 1. Therefore, claims 2-16 are also indefinite for the reasons set forth above.

Claim 5 limitation “the plunger is made of one of SCM material and SCr material” (in lines 1-2) additionally render the claim vague and indefinite. The terms “SCM material” and “SCr material” are relative terms that are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraphs 0020 and 0029 in the applicant’s specification discloses that the tubular plunger in the chain tensioner can preferably 

Claim 14 depends from claim 5. Therefore, claims 14 is also indefinite for the reasons set forth above.

Claims 6 and 11-16 limitations “the screw rod is made of one of SCM material and SCr material” (in lines 1-2) additionally render the claim vague and indefinite. The terms “SCM material” and “SCr material” are relative terms that are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraphs 0021 and 0033 in the applicant’s specification discloses that the screw rod in the chain tensioner can preferably be made of a steel material, SCM material, or SCr material. However, the specification fail to define what constitute a “SCM material” or a “SCr material”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (International Patent Publication WO2009/075219A1 hereinafter referred to as “Hayakawa”), in view of Izutsu et al. (U.S. PGPUB 2004/0266571A1 hereinafter referred to as “Izutsu”), and Sato et al. (U.S. PGPUB 2010/0099529A1 hereinafter referred to as “Sato”). 

In regards to claim 1,  Hayakawa teach (Figures 1-5) a chain tensioner (chain tensioner 1) comprising: a tubular cylinder (cylinder 9) having a bottom (closed end of the cylinder 9 that is proximate to the refueling passage 13 and the check valve 14); a tubular plunger (plunger 10) axially slidably inserted in the tubular cylinder (cylinder 9); the tubular plunger (plunger 10) having an open end (open end of the plunger 10 that receives the screw rod 18 and the return spring 21) inserted in the tubular cylinder (cylinder 9), a closed end (closed end of the plunger 10 that contacts the chain guide 8) protruding beyond the tubular cylinder (cylinder 9), and an internal thread (female screw 16) on an inner periphery of the tubular plunger (inner circumferential surface of the plunger 10); a screw rod (screw rod 18) including an external thread (male screw 17) on an outer periphery of the screw rod (outer circumferential surface of the screw rod 18); the external thread (male screw 17) threadedly engaged with the internal thread (female screw 16); a return spring (return spring 21) disposed between the screw rod (screw rod 18) and the tubular plunger (plunger 10) and configured to bias the tubular plunger 
Whereas, Izutsu teach (Figures 5-7) a chain tensioner (chain tensioner ‘A’) comprising: a tubular cylinder (cylinder chamber 2 of the housing 1), a tubular plunger (plunger 4) axially slidably inserted in the tubular cylinder (cylinder chamber 2), and a return spring (spring 6) for biasing the tubular plunger (plunger 4) in a direction in which the tubular plunger (plunger 4) protrudes from the tubular cylinder (cylinder chamber); an outer periphery of the tubular plunger (outer periphery of the plunger 4) having an external thread (male threads 32) that threadedly engage an internal thread (female threads 31 of the retraction restricting mechanism 10) on an inner periphery of the tubular cylinder (inner periphery of the cylinder chamber 2); the external thread (male threads 32) including a push-in-side flank (pressure flanks 33 of the male threads 32) configured to receive pressure when a load that tends to push the tubular plunger (plunger 4) into the tubular cylinder (cylinder chamber 2) is applied, a protruding-side flank (clearance flanks 34 of the male threads 32) configured to receive pressure when a load that tends to cause the tubular plunger (plunger 4) to protrude from the tubular cylinder (cylinder chamber 2) is applied, and a thread top face (flat/ non-angled portions of the male threads 32 that is provided between the corresponding pressure flanks 33 and the corresponding clearance flanks 34, as illustrated in the modified figure 6 below) located between the push-in-side flank (pressure flanks 33 of the male threads 32) and the protruding-side flank (clearance flanks 34 of the male threads 32); and the push-in-side flank (pressure flanks 33 of the male threads 32) having a flank angle (incline angles of each respective pressure flanks 33 on the male threads 32, as illustrated in the modified figure 6 below) larger than a flank angle (incline angles of each respective clearance flanks 34 on the male threads 32, as illustrated in the modified figure 6 below) of the 

    PNG
    media_image1.png
    629
    1043
    media_image1.png
    Greyscale

Nevertheless, Sato teach (Figures 1-7) a chain tensioner (chain tensioner 1) comprising: a tubular cylinder (cylindrical cylinder 9), a tubular plunger (cylindrical plunger 10) axially slidably inserted in the tubular cylinder (cylindrical cylinder 9), a screw rod (screw rod 15) disposed within the tubular cylinder (cylindrical cylinder 9), and a return spring (return spring 21) disposed between the screw rod (screw rod 15) and the tubular plunger (cylindrical plunger 10) for biasing the tubular plunger (cylindrical plunger 10) in a direction in which the tubular plunger (cylindrical plunger 10) protrudes from the tubular cylinder (cylindrical cylinder 9); an inner periphery of the tubular plunger (inner circumference of the cylindrical plunger 10) having an internal thread (internal thread 12 consisting of the equiangularly spaced portions 12A); an outer periphery of the screw rod (outer circumference of the screw rod 15) having an external thread (external thread 14) configured to threadedly engaged with the internal thread (internal thread 12); the internal thread (internal thread 12) including a push-in-side flank (left-side sloped portion of the equiangularly spaced portions 12A, as illustrated in the modified figure 4 below), a 

    PNG
    media_image2.png
    645
    811
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the internal thread on the tubular plunger in Hayakawa’s chain tensioner in view of Izutsu and Sato, in order to provide said internal thread with a chamfer at the location where the protruding-side flank intersect with the thread top face (as suggested by Izutsu), and also to provide the push-in-side flank and the protruding-side flank of said internal thread with rolled surfaces having a surface roughness smaller than Ra l.0μm (as suggested in Sato reference). Positioning/ orienting a chamfer on the internal thread between the protruding-side flank and the thread top surface would eliminate any sharp edges/ corners from the internal thread that may abrade/ cause wear and tear on the external thread of the screw rod due to the relative movement between the screw rod and tubular plunger 

In regards to claim 2, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. As detailed in the claim 1 rejection statement above, the chain tensioner taught by Hayakawa can be modified using the suggestions in Izutsu in order to provide said internal thread on the tubular plunger in Hayakawa’s chain tensioner with a 
		
In regards to claims 3 and 9, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. Hayakawa further teach (Figures 1-5), the flank angle (flank angle ‘α’) of the push-in-side flank (pressure side flank 19 of the female screw 16) being set within a range of 64 to 66 degrees (page 4, line 145-152 of the description in the translated WO2009/075219A1 provided with this office action disclose, that the flank angle ‘α’ of the pressure side flank 19 on the female screw 16 can preferably be set to 65 degrees), and the flank angle (flank angle ‘β’) of the protruding-side flank (play side flank 20 of the female screw 16) being set within a range of 6 to 8 degrees (page 4, line 145-152 of the description in the translated WO2009/075219A1 provided with this office action disclose, that the flank angle ‘β’ of the play side flank 20 on the female screw 16 can preferably be set to 7 degrees).

In regards to claims 4 and 10, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. Hayakawa further teach (Figures 1-5), the flank angle (flank angle ‘α’) of the push-in-side flank (pressure side flank 19 of the female screw 16) being set within a range of 74 to 76 degrees (page 4, line 145-152 of the description in the translated WO2009/075219A1 provided with this office action disclose, that the flank angle ‘α’ of the pressure side flank 19 on the female screw 16 can preferably be set to 75 degrees), and the flank angle (flank angle ‘β’) of the protruding-side flank (play side flank 20 of the female screw 16) being set within a range of 14 to 16 degrees (page 4, line 145-152 of the description in the translated WO2009/075219A1 provided with this office action disclose, that the flank angle ‘β’ of the play side flank 20 on the female screw 16 can preferably be set to 15 degrees).

In regards to claim 7, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. Hayakawa further teach (Figure 8) another embodiment of a chain tensioner (chain tensioner 31) comprising: a tubular cylinder (cylinder 9), a tubular plunger (plunger 10) with an internal thread (female screw 16), a screw rod (screw rod 18) with an external thread (male screw 17), and a return spring (return spring 21) for biasing the tubular plunger (plunger 10); wherein, the tubular cylinder (cylinder 9) is an externally mounted cylinder that includes a flange (flange portion 32) fixed to an outer surface of an engine cover of an engine (page 6, line 244-245 of the description in the translated WO2009/075219A1 provided with this office action disclose, the cylinder 9 having a flange portion 32 that is fixed to the outer surface of an engine cover). Nevertheless, Hayakawa fail to explicitly teach the engine cover having a tensioner attachment hole through which the tubular cylinder (cylinder 9) is inserted.

	Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the additional combined teachings in Hayakawa and Izutsu references to provide the tubular cylinder of the modified chain tensioner taught by Hayakawa in view of Izutsu and Sato with a flange, and also to mount said chain tensioner externally on the engine cover of an engine by inserting the tubular cylinder through an tensioner attachment hole on the engine cover and by fixing the flange on the tubular cylinder to the outer surface of said engine cover. It is advantageous to externally mount the tubular cylinder of the chain tensioner to an outer surface of an engine cover in this manner, because such an arrangement will simplify the mounting/ dismounting of the chain tensioner from the engine, will increase the space inside the engine cover, and will also lower the likelihood of the chain tensioner undesirably interfering with other components of the engine that are disclosed within the engine cover. 

In regards to claim 8, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. Hayakawa further teach (Figures 1-5), the tubular cylinder (cylinder 9) comprising an internally mounted cylinder mounted internally of an engine (figure 1 clearly illustrate, the chain tensioner 1 being mounted in an internal area of an engine that includes the crankshaft 2, the sprockets 3, the camshafts 4, the sprockets 5, the chain 6, and the chain guide 8) and including a plurality of attachment pieces (flange portions of the chain tensioner 1 that supports the bolts 12) fixed to a side surface of an engine block of the engine by bolts (bolts 12) (page 4, line 128 of the description in the translated WO2009/075219A1 provided with this office action disclose, that the cylinder 9 of the chain tensioner 1 is fixed to an engine block via bolts 12).

Claims 5-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Izutsu and Sato as applied to corresponding claims 1-4 and 7-10 above, and further in view of Kimata et al. (U.S. Patent 4,863,417 hereinafter referred to as “Kimata”).

In regards to claims 5-6 and 11-16, Hayakawa in view of Izutsu and Sato teach all intervening claim limitations a shown above. Yet, Hayakawa, Izutsu and Sato, all fail to teach or render obvious, a tubular plunger and a screw rod in a chain tensioner being formed from a SCM material or a SCr material.
 	However, Kimata teach (Figures 1-2), a chain tensioner (auto-tensioner described in the Abstract) comprising: a tubular cylinder (cylindrical body 20); a tubular plunger (nut 24 with the rod 35) axially slidably inserted in the tubular cylinder (cylindrical body 20); a screw rod (bolt 
 Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the tubular plunger and the screw rod in the modified chain tensioner taught by Hayakawa in view of Izutsu and Sato using a SCM material similar to the hardened martensitic stainless steel/ hardened SUS 440C stainless steel suggested by Kimata. As explained in Kimata’s disclosure, hardened martensitic stainless steel/ hardened SUS 440C stainless steel has favorable inherent physical and chemical characteristics/ properties (i.e. high wear resistance, low coefficient of friction, and ideal chemical stability .
	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                                                 /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654